 



Exhibit 10.2

HOLDINGS GUARANTEE

           GUARANTEE dated as of September 27, 2002, by USEC, Inc., a Delaware
corporation (the “Guarantor”), in favor of JPMorgan Chase Bank, a New York
banking corporation, as administrative and collateral agent (the “Administrative
Agent”) for (i) the Lenders (the “Lenders”) named in Schedule 2.01 of the Credit
Agreement dated as of the date hereof, among United States Enrichment
Corporation (the “Borrower”), the Administrative Agent and the Lenders (as
amended, modified or supplemented from time to time in accordance with its
terms, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed thereto in the Credit
Agreement), (ii) itself as issuer of the Letters of Credit and (iii) the Persons
(other than the Guarantor or any of its subsidiaries) party to any Derivative
Obligations permitted under the Credit Agreement (collectively, the “Other
Obligations”), if any, that are, or were at the time of their entering into such
Derivative Obligation, Lenders or Affiliates of Lenders (the “Other Secured
Parties”).

           The Administrative Agent and the Lenders have agreed to extend Loans
and certain other financial accommodations to, including the issuance of the
Letters of Credit for the account of the Borrower pursuant to, and subject to
the terms and conditions of, the Credit Agreement. In addition, the Other
Secured Parties have entered, or may from time to time enter, into Derivative
Obligations with the Borrower. The obligation of the Lenders to extend such
Loans and of the Administrative Agent to issue the Letters of Credit under the
Credit Agreement is conditioned on the execution and delivery by the Guarantor
of a guarantee in the form hereof of the due and punctual payment and
performance of (a) all obligations at any time and from time to time under the
Other Obligations, (b) the principal of and interest on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (c) Indebtedness at any time and from time to time
under the Letters of Credit and (d) all other obligations of the Borrower at any
time and from time to time under the Credit Agreement and the other Financing
Documents (the foregoing collectively being herein referred to as the
“Guaranteed Obligations”).

           Accordingly, in consideration of the premises and in order to induce
the Administrative Agent and the Lenders to make Loans and extend other
financial accommodations under the Credit Agreement, the Guarantor hereby agrees
as follows:

           Section 1. Guarantee. The Guarantor hereby irrevocably and
unconditionally guarantees the punctual payment when due, whether at stated
maturity, by acceleration or otherwise, and the punctual performance, of all
present and future Guaranteed Obligations.

 



--------------------------------------------------------------------------------



 



           Section 2. Waiver. The Guarantor hereby absolutely, unconditionally
and irrevocably waives, to the fullest extent permitted by law, (i) promptness,
diligence, notice of acceptance and any other notice with respect to this
Guarantee, (ii) presentment, demand of payment, protest, notice of dishonor or
nonpayment and any other notice with respect to the Guaranteed Obligations,
(iii) any requirement that the Administrative Agent, the Lenders or the Other
Secured Parties protect, secure, perfect or insure any security interest or Lien
or any property subject thereto or exhaust any right or take any action against
the Borrower or any other Person or any Collateral, and (iv) any other action,
event or precondition to the enforcement of this Guarantee or the performance by
the Guarantor of its obligations hereunder.

           Section 3. Guarantee Absolute.

           (a)      This Guarantee is one of payment and performance, not
collection, and the obligations of the Guarantor under this Guarantee are
independent of the obligations of the Borrower under the Credit Agreement and
any other Financing Document, and a separate action or actions may be brought
and prosecuted against the Guarantor to enforce this Guarantee, irrespective of
whether any action is brought against the Borrower or whether the Borrower is
joined in any such action or actions.

           (b)      The liability of the Guarantor under this Guarantee shall,
to the fullest extent permitted under applicable law, be absolute and
unconditional irrespective of:



                (i)      any invalidity, irregularity, voidability, voidness or
unenforceability of the Credit Agreement, the Notes, or any other Financing
Document or any other agreement or instrument relating thereto, or of all or any
part of the Guaranteed Obligations or of any security therefor;    
              (ii)      any change in the manner, place or terms of payment or
performance, and/or any change or extension of the time of payment or
performance of, renewal or alteration of, any Guaranteed Obligation, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, or any other amendment or waiver of or any consent to departure from
the Credit Agreement or the Notes or any other Financing Document or Other
Obligation, including any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Borrower or any of its Subsidiaries or
otherwise;                   (iii)      any sale, exchange, release, surrender,
realization upon any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, all or any of the Guaranteed Obligations, and/or
any offset against, or failure to perfect, or continue the perfection of, any
Lien in any such property, or delay in the perfection of any such Lien, or any
amendment or waiver of or consent to departure from any other guaranty for all
or any of the Guaranteed Obligations;

2



--------------------------------------------------------------------------------



 





                (iv)      any exercise or failure to exercise any rights against
the Borrower or others (including the Guarantor);                   (v)      any
settlement or compromise of any Guaranteed Obligation, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any Guaranteed Obligation (whether due or not) of
the Borrower to creditors of the Borrower other than the Guarantor;    
              (vi)      any manner of application of Collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral for all or any of the Guaranteed Obligations
or any other assets of the Borrower or any of its Subsidiaries;    
              (vii)      any change, restructuring or termination of the
existence of any of the Borrower or any of its Subsidiaries; or    
              (viii)      any other agreements or circumstance of any nature
whatsoever which might otherwise constitute a defense available to, or a
discharge of, this Guarantee and/or obligations of the Guarantor hereunder, or a
defense to, or discharge of, the Borrower or any other Person or party relating
to this Guarantee or the obligations of the Guarantor hereunder or otherwise
with respect to the Loans, Letters of Credit or Other Obligations extended to
the Borrower, in each case other than the indefeasible payment in full of the
Guaranteed Obligations.

           (c)      The Administrative Agent may at any time and from time to
time (whether or not after revocation or termination of this Guarantee) without
the consent of, or notice (except as shall be required by applicable law that
cannot be waived) to, the Guarantor, and without incurring responsibility to the
Guarantor or impairing or releasing the obligations of the Guarantor hereunder,
apply any sums by whomsoever paid or howsoever realized to any Guaranteed
Obligation regardless of what Guaranteed Obligations remain unpaid.

           (d)      This Guarantee shall continue to be effective or be
reinstated, as the case may be, if claim is ever made upon the Administrative
Agent, any Lender or any Other Secured Party for repayment or recovery of any
amount or amounts received by the Administrative Agent, such Lender or such
Other Secured Party in payment or on account of any of the Guaranteed
Obligations and the Administrative Agent, such Lender or such Other Secured
Party repays all or part of said amount by reason of any judgment, decree or
order of any court or administrative body having jurisdiction over the
Administrative Agent, such Lender or such Other Secured Party or the respective
property of each, or any settlement or compromise of any such claim effected by
the Administrative Agent, such Lender or such Other Secured Party with any such
claimant (including the Borrower), the Guarantor shall be and remain liable to
the Administrative

3



--------------------------------------------------------------------------------



 



Agent, such Lender and/or such Other Secured Party hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by the Administrative Agent, such Lender or such Other Secured
Party.

           Section 4. Continuing Guarantee. This Guarantee is a continuing one
and shall (i) remain in full force and effect until the indefeasible payment and
satisfaction in full of the Guaranteed Obligations, (ii) be binding upon the
Guarantor, its successors and assigns, and (iii) inure to the benefit of, and be
enforceable by, the Administrative Agent and its successors, transferees and
assigns. All obligations to which this Guarantee applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon.

           Section 5. Representations, Warranties and Covenants. The Guarantor
hereby represents, warrants and covenants to and with the Administrative Agent
that:

           (a)      The Guarantor has the power to execute and deliver this
Guarantee and to incur and perform its obligations hereunder;

           (b)      The Guarantor has duly taken all necessary action to
authorize the execution, delivery and performance of this Guarantee and to incur
and perform its obligations hereunder;

           (c)      No consent, approval, authorization or other action by, and
no notice to or of, or declaration or filing with, any governmental or other
public body, or any other Person, is required for the due authorization,
execution, delivery and performance by the Guarantor of this Guarantee or the
consummation of the transactions contemplated hereby, except those which the
failure to so obtain could not reasonably be expected to have a material adverse
effect on the ability of the Guarantor to perform its obligations hereunder (a
“Material Adverse Effect”);

           (d)      The execution, delivery and performance by the Guarantor of
this Guarantee do not and will not violate or otherwise conflict with any term
or provision of any material agreement, instrument, judgment, decree, order or
any statute, rule or governmental regulation applicable to the Guarantor, except
for any such breach or default that could not reasonably be expected to have a
Material Adverse Effect, or result in the creation of any Lien upon any of its
properties or assets pursuant thereto (other than any Liens created pursuant to
the Financing Documents);

           (e)      This Guarantee has been duly authorized, executed and
delivered by the Guarantor and constitutes the legal, valid and binding
obligation of the Guarantor, and is enforceable against the Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);

4



--------------------------------------------------------------------------------



 



           (f)      No proceeding referred to in paragraph (g) or (h) of
Article VII of the Credit Agreement is pending against the Guarantor and no
other event referred to in such paragraphs (g) and (h) of such Article VII has
occurred and is continuing with respect to the Guarantor, and the property of
the Guarantor is not subject to any assignment for the benefit of creditors;

           (g)      The Guarantor is the sole shareholder of the Borrower and
the Borrower has no outstanding rights, options, warrants or agreements pursuant
to which it may be required to sell any of its capital stock interests; and

           (h)      Without the prior written consent of the Administrative
Agent, the Guarantor will not own or operate any assets or properties or engage
in any business or other activity whatsoever (including the incurring of
Indebtedness or the granting of Liens), except for (i) its ownership of the
capital stock of the Borrower, (ii) its business as has been disclosed to the
Administrative Agent as of the date of the Guarantee, including, without
limitation, research in and deployment of, advanced enrichment technologies and
except as otherwise may be specifically permitted by the other Financing
Documents; and

           (i)      The Guarantor will take, and will cause each of its
subsidiaries to take, all necessary actions to comply with the provisions of
Articles V and VI of the Credit Agreement applicable to it.

           Section 6. Expenses. The Guarantor will upon demand reimburse the
Administrative Agent for any reasonable sums, costs, and expenses which the
Administrative Agent may pay or incur pursuant to the provisions of this
Guarantee or in negotiating, executing, perfecting, defending, protecting or
enforcing this Guarantee or in enforcing payment of the Guaranteed Obligations
or otherwise in connection with the provisions hereof, including court costs,
collection charges, travel expenses, and reasonable attorneys’ fees, together
with interest thereon as specified in Section 12 hereof.

           Section 7. Terms. (a) All terms defined in the UCC and used herein
shall have the meanings as defined in the UCC, unless the context otherwise
requires.

           (b)      The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.

           (c)      All references herein to Sections and subsections shall be
deemed to be references to Sections and subsections of this Guarantee unless the
context shall otherwise require.

           Section 8. Amendments and Modification. No provision hereof shall be
modified, altered or limited except by written instrument expressly referring to
this Guarantee and to such provision, and executed by the party to be charged.

5



--------------------------------------------------------------------------------



 



           Section 9. Subrogation. Upon making full payment with respect to any
Guaranteed Obligation hereunder, the Guarantor shall be subrogated to the rights
of the payee against the Borrower with respect to such obligation; provided that
the Guarantor shall not enforce any payment by way of subrogation so long as any
Lender has any Commitment under the Credit Agreement, any Letter of Credit shall
remain outstanding or any Guaranteed Obligation remains unpaid.

           Section 10. Remedies Upon Default; Right of Set-Off. (a) Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent may, in accordance with the Credit Agreement, without
demand upon the Borrower or the Guarantor, declare any Guaranteed Obligations
immediately due and payable, and shall be entitled to enforce the obligations of
the Guarantor hereunder.

           (b)      Upon such declaration by the Administrative Agent, the
Administrative Agent and any Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent or any Lender to or for the credit or the account of the Guarantor against
any and all of the obligations of the Guarantor now or hereafter existing under
this Guarantee that are then due, whether or not the Administrative Agent or
such Lender shall have made any demand under this Guarantee. The Administrative
Agent agrees promptly to notify the Guarantor after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and Lenders under this Section 10 are in addition to other rights and remedies
(including other rights of set-off) which the Administrative Agent and Lenders
may have.

           Section 11. Statute of Limitations. Any acknowledgment or new
promise, whether by payment of principal or interest or otherwise and whether by
the Borrower or others (including the Guarantor), with respect to any of the
Guaranteed Obligations shall, to the fullest extent permitted under applicable
law, if the statute of limitations in favor of the Guarantor against the
Administrative Agent or Lenders shall have commenced to run, toll the running of
such statute of limitations and, if the period of such statute of limitations
shall have expired, prevent the operation of such statute of limitations.

           Section 12. Rights and Remedies Not Waived. No act, omission or delay
by the Administrative Agent shall constitute a waiver of its rights and remedies
hereunder or otherwise. No single or partial waiver by the Administrative Agent
of any default hereunder or right or remedy which it may have shall operate as a
waiver of any other default, right or remedy or of the same default, right or
remedy on a future occasion.

           Section 13. Admissibility of Guarantee. The Guarantor agrees that any
copy of this Guarantee signed by the Guarantor and transmitted by telecopier for

6



--------------------------------------------------------------------------------



 



delivery to the Administrative Agent shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.

           Section 14. Notices. All notices, requests and demands to or upon the
Administrative Agent or the Guarantor under this Agreement shall be in writing
and given as provided in the Credit Agreement (with respect to the Guarantor, to
the address of the Borrower set forth in the Credit Agreement).

           Section 15. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; ETC.
(a) THE GUARANTOR HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT THEREFROM IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE GUARANTOR HEREBY
IRREVOCABLY WAIVES, IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING, (i) TRIAL
BY JURY, (ii) TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND
(iii) THE RIGHT TO INTERPOSE ANY SET-OFF, COUNTERCLAIM OR CROSS-CLAIM (UNLESS
SUCH SET-OFF, COUNTERCLAIM OR CROSS-CLAIM COULD NOT, BY REASON OF ANY APPLICABLE
FEDERAL OR STATE PROCEDURAL LAWS, BE INTERPOSED, PLEADED OR ALLEGED IN ANY OTHER
ACTION).

           (b)      The Guarantor irrevocably consents to the service of process
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by certified mail, postage prepaid, to the Guarantor
at its address determined pursuant to Section 14 hereof.

           (c)      Nothing herein shall affect the right of the Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Guarantor in any other
jurisdiction.

           (d)      The Guarantor hereby waives presentment, notice of dishonor
and protests of all instruments included in or evidencing any of the Guaranteed
Obligations, and any and all other notices and demands whatsoever (except as
expressly provided herein).

           Section 16. GOVERNING LAW. THIS GUARANTEE SHALL BE CONSTRUCTED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS

7



--------------------------------------------------------------------------------



 



PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

           Section 17. Captions; Separability. (a) The captions of the Sections
and subsections of this Guarantee have been inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Guarantee.

           (b)      If any term of this Guarantee shall be held to be invalid,
illegal or unenforceable, the validity of all other terms hereof shall in no way
be affected thereby.

           Section 18. Acknowledgment of Receipt. The Guarantor acknowledges
receipt of a copy of this Guarantee and each of the Financing Documents.

[Remainder of Page Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



           IN WITNESS WHEREOF, the Guarantor has duly executed or caused this
Guarantee to be duly executed in the State of New York as of the date first
above set forth.



  USEC INC.   By: /s/ Henry Z Shelton, Jr.                 Name: Henry Z
Shelton, Jr. Title:   Senior Vice President and             Chief Financial
Officer

9